MEMORANDUM **
We affirm the District Court’s denial of Metteer’s motion to dismiss the indictment as to the 26 U.S.C. § 7212(a) violation.
The indictment sufficiently alleged all of the essential elements of a § 7212(a) offense.1 The indictment sufficiently alleged the particular methods Metteer used to “corruptly ... endeavor to obstruct or impede the due administration of [the tax laws].”2 The indictment alleged that “[ajware of Internal Revenue Service inquiries into his tax liability,” Metteer corruptly endeavored to obstruct and impede the due administration of the tax laws by actively trying to hide his interest in income and assets through misleading means. This language, in the context of the rest of the indictment, alleged a suffi*136cient nexus between the corrupt endeavor and the due administration of the tax laws.3
The indictment also was not insufficient for failing to allege that Metteer intended to improperly influence a government official because § 7212(a) imposes no such requirement. Nor did the indictment fail because the conduct it alleged was private, lawful, financial conduct that cannot constitute corrupt obstruction of the due administration of the tax laws. The indictment did not charge potentially innocent conduct because it alleged that “[a]ware of Internal Revenue Service inquiries into his tax liability,” Metteer utilized “bogus trusts” and .“misleading liens” to “hide” his interest in income and assets.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. United. States v. Keith, 605 F.2d 462, 464 (9th Cir.1979).


. 26 U.S.C. § 7212(a).


. See United States v. Aguilar 515 U.S. 593, 115 S.Ct. 2357, 132 L.Ed.2d 520 (1995) (Interpreting 18 U.S.C. § 1503, an obstruction of justice statute with similar "corruptly endeavoring” language, to require that there be a nexus between the corrupt endeavor and the judicial proceedings).